Filed with the Securities and Exchange Commission on November 27, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10475 COUNTRY MUTUAL FUND TRUST (Exact name of registrant as specified in charter) 1705 Towanda Avenue Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 Towanda Avenue Bloomington, IL 61702 (Name and address of agent for service) Registrant's telephone number, including area code:1-800-245-2100 Date of fiscal year end: June 30 Date of reporting period: October 31, 2013 Name of Fund: COUNTRY GROWTH Period: July 1, 2013-October 31, 2013 Company Name Meeting Date CUSIP Ticker VONDAFONE GROUP PLC 23-Jul-13 92857W209 VOD Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND THE AUDITOR FOR THE YEAR ENDED 31 MARCH 2013 MANAGEMENT For For 2.TO RE-ELECT GERARD KLEISTERLEE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MANAGEMENT For For 3.TO RE-ELECT VITTORIO COLAO AS A DIRECTOR MANAGEMENT For For 4.TO RE-ELECT ANDY HALFORD AS A DIRECTOR MANAGEMENT For For 5.TO RE-ELECT STEPHEN PUSEY AS A DIRECTOR MANAGEMENT For For 6.TO RE-ELECT RENEE JAMES AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT For For 7.TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) MANAGEMENT For For 8.TO RE-ELECT SAMUEL JONAH AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT For For 9.TO ELECT OMID KORDESTANI AS A DIRECTOR MANAGEMENT For For 10.TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) MANAGEMENT For For 11.TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE) MANAGEMENT For For 12.TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT For For 13.TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE AUDIT AND RISK COMMITTEE AND MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) MANAGEMENT For For 14.TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE AND MEMBER OF THE REMUNERATION COMMITTEE) MANAGEMENT For For 15.TO APPROVE A FINAL DIVIDEND OF 6.92 PENCE PER ORDINARY SHARE MANAGEMENT For For 16.TO APPROVE THE REMUNERATION REPORT OF THE BOARD FOR THE YEAR ENDED 31 MARCH 2013 MANAGEMENT For For 17.TO RE-APPOINT DELOITTE LLP AS AUDITOR MANAGEMENT For For 18.TO AUTHORISE THE AUDIT AND RISK COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITOR MANAGEMENT For For 19.TO AUTHORISE THE DIRECTORS TO ALLOT SHARES MANAGEMENT For For S20.TO AUTHORISE THE DIRECTORS TO DIS- APPLY PRE-EMPTION RIGHTS MANAGEMENT For For 21.TO AUTHORISE THE COMPANY TO PURCHASE ITS OWN SHARES (SECTION 701, COMPANIES ACT 2006) MANAGEMENT For For 22.TO AUTHORISE POLITICAL DONATIONS AND EXPENDITURE MANAGEMENT For For S23.TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE MANAGEMENT Company Name Meeting Date CUSIP Ticker MEDTRONIC, INC 8/22/2013 MDT Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR MANAGEMENT FOR FOR A.RICHARD H ANDERSON FOR FOR B.SCOTT C DONNELLY FOR FOR C.VICTOR J DZAU, MD FOR FOR D.OMAR ISHRAK FOR FOR E.SHIRLEY ANN JACKSON PHD FOR FOR F.MICHAEL O. LEAVITT FOR FOR G.JAMES T. LENEHAN FOR FOR H.DENISE M. O'LEARY FOR FOR I.KENDALL J. POWELL FOR FOR J.ROBERT C. POZEN FOR FOR K.PREETHA REDDY FOR FOR 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT FOR FOR 3.TO APPROVE, IN A NON-BINDING ADVISORY VOTE, NAMED EXECUTIVE COMPENSATION (A "SAY-ON-PAY" VOTE). MANAGEMENT FOR FOR 4.TO APPROVE THE MEDTRONIC, INC. 2013 STOCK AWARD AND INCENTIVE PLAN. MANAGEMENT FOR FOR 5.TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO PROVIDE THAT DIRECTORS WILL BE ELECTED BY A MAJORITY VOTE IN UNCONTESTED ELECTIONS. MANAGEMENT FOR FOR 6.TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW CHANGES TO THE SIZE OF THE BOARD OF DIRECTORS UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. MANAGEMENT FOR FOR 7.TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW REMOVAL OF A DIRECTOR UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. MANAGEMENT FOR FOR 8.TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ALLOW AMENDMENTS TO SECTION 5.3 OF ARTICLE 5 UPON THE AFFIRMATIVE VOTE OF A SIMPLE MAJORITY OF SHARES. MANAGEMENT FOR FOR 9.TO AMEND AND RESTATE THE COMPANY'S ARTICLES OF INCORPORATION TO ELIMINATE THE "FAIR PRICE PROVISION. MANAGEMENT Company Name Meeting Date CUSIP Ticker FEDEX CORPORATION 9/23/2013 31428X106 FDX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A ELECTION OF DIRECTOR: JAMES L. BARKSDALE MANAGEMENT For For 1B ELECTION OF DIRECTOR: JOHN A. EDWARDSON MANAGEMENT For For 1C ELECTION OF DIRECTOR: SHIRLEY ANN JACKSON MANAGEMENT For For 1D ELECTION OF DIRECTOR: STEVEN R. LORANGER MANAGEMENT For For 1E ELECTION OF DIRECTOR: GARY W. LOVEMAN MANAGEMENT For For 1F ELECTION OF DIRECTOR: R. BRAD MARTIN MANAGEMENT For For 1G ELECTION OF DIRECTOR: JOSHUA COOPER RAMO MANAGEMENT For For 1H ELECTION OF DIRECTOR: SUSAN C. SCHWAB MANAGEMENT For For 1I ELECTION OF DIRECTOR: FREDERICK W. SMITH MANAGEMENT For For 1J ELECTION OF DIRECTOR: DAVID P. STEINER MANAGEMENT For For 1K ELECTION OF DIRECTOR: PAUL S. WALSH MANAGEMENT For For 2 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. MANAGEMENT For For 3 APPROVAL OF AMENDMENT TO 2010 OMNIBUS STOCK INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES. MANAGEMENT For For 4 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. MANAGEMENT Against For 5 STOCKHOLDER PROPOSAL REGARDING INDEPENDENT BOARD CHAIRMAN. SHAREHOLDER Against For 6 STOCKHOLDER PROPOSAL REGARDING PROXY ACCESS FOR SHAREHOLDERS. SHAREHOLDER Against For 7 STOCKHOLDER PROPOSAL REGARDING LIMITING ACCELERATED VESTING OF EQUITY AWARDS UPON A CHANGE IN CONTROL ("LIMIT ACCELERATED EXECUTIVE PAY"). SHAREHOLDER Against For 8 STOCKHOLDER PROPOSAL REGARDING HEDGING AND PLEDGING POLICY. SHAREHOLDER Against For 9 STOCKHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS REPORT. SHAREHOLDER Against For 10 STOCKHOLDER PROPOSAL REGARDING CONGRUENCY BETWEEN CORPORATE VALUES AND POLITICAL CONTRIBUTIONS. SHAREHOLDER Against For 11 STOCKHOLDER PROPOSAL REGARDING VOTE COUNTING TO EXCLUDE ABSTENTIONS. SHAREHOLDER Company Name Meeting Date CUSIP Ticker THE PROCTOER & GAMBLE COMPANY 10/8/2013 PG Vote MRV Proposal Proposed by Issuer or Security Holder For For 1A ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For 1B ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For 1C ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN Management For For 1E ELECTION OF DIRECTOR: A.G. LAFLEY Management For For 1F ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1G ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1H ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For 1I ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 1J ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For 1K ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 2 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3 AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS Management For For 4 APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN Management For For 5 ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Management The COUNTRY Bond Fund did not hold any voting securities and accordingly did not vote any proxies during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)*/s/Philip T. Nelson Philip T. Nelson President Date 11/26/2013 * Print the name and title of each signing officer under his or her signature.
